--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.3
 
 
Medicaid Reform HMO Contract
HealthEase of Florida, Inc. 

AHCA CONTRACT NO. FAR001
AMENDMENT NO. 6




THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency,” and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the “Vendor,” is hereby amended as
follows:


 
1.
Effective September 1, 2007, Attachment I, Scope of Services, is hereby amended
to include Exhibit 5-B, attached hereto and made a part of the Contract. All
references in the Contract to Exhibit 5-A, shall hereinafter instead refer to
Exhibit 5-B.



All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract


This Amendment, and all its attachments, is hereby made part of the Contract.


This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.


IN WITNESS WHEREOF, the parties hereto have caused this two (2) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.




HEALTHEASE OF FLORIDA, INC.
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
SIGNED BY:   /s/ Todd S. Farha
SIGNED BY: /s/ Andrew C. Agwunobi
NAME: Todd S. Farha                                
NAME:  Andrew C. Agwunobi, M.D.
TITLE:  President and CEO
TITLE:   Secretary
DATE:   12/7/07                      
DATE:  12/10/07                      
   



List of Attachments/Exhibits included as part of this Amendment:

Specify Type
Letter/ Number
Description
Exhibit
5-B
Capitation Rates SSI Medicare Part B Only and SSI Medicare Parts A and B
Enrollees for All Medicaid Reform Counties (1 Page)
     



 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FAR001, Amendment No. 6, Page 1 of 1
 


--------------------------------------------------------------------------------


EXHIBIT 5 - B
CAPITATION RATES
SSI MEDICARE PART B ONLY
AND
SSI MEDICARE PARTS A AND B ENROLLEES
FOR ALL MEDICAID REFORM COUNTIES

 
 
TABLE 4





Area:  4
County:
 Duval, Baker, Clay and Nassau  



ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 

 
Under Age 65
Age 65 & Over
SSI/Parts A & B
$159.09
$107.50
SSI/Part B Only
$368.77
$368.77


 

 Area: 10  County: Broward
 

ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 

 
Under Age 65
Age 65 & Over
SSI/Parts A & B
$151.52
$102.61
SSI/Part B Only
$248.51
$248.51





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FAR001, Exhibit 5-B, Page 1 of 1
